Citation Nr: 1010663	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right shoulder disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral knee disability.

5.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for disabilities of the neck, right 
shoulder, bilateral knees, and bilateral ankles, and for 
hemorrhoids.  In December 2009, the Veteran had a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.

The Board notes that claims for service connection for the 
right shoulder, bilateral knees, and bilateral ankles were 
previously denied in March 1996.  The RO appears to have 
adjudicated these claims on the merits in the 2004 rating 
decision on appeal.  Despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The issues of service connection for hemorrhoids and 
disabilities of the neck, right shoulder, and bilateral 
ankles, all on the merits, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The March 1996 rating decision, which denied service 
connection for a bilateral knee condition, bilateral ankle 
condition, and a right shoulder condition was not appealed 
and is final.

2.  Evidence received since that date relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for a bilateral knee condition, 
bilateral ankle condition, and a right shoulder condition.  

3.  Bilateral knee disability, diagnosed as patellofemoral 
syndrome, began during service and has continued since 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
ankle disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).



4.  Bilateral knee disability, diagnosed as patellofemoral 
syndrome, was incurred in service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the favorable determinations with respect to the 
request to reopen the claims for service connection for a 
bilateral knee disorder, bilateral ankle disorder, and a 
right shoulder disorder, as well as the favorable 
determination regarding the claim for service connection for 
a bilateral knee disability on the merits, no further 
discussion as to VCAA compliance is necessary at this time.  


New and Material Evidence

Service connection for a bilateral knee disability, bilateral 
ankle disability, and a right shoulder condition was denied 
in a March 1996 rating decision.  A decision of the RO 
becomes final and is not subject to revision on the same 
factual basis unless a notice of disagreement is filed within 
one year of the notice of decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


In the March 1996 decision, the RO denied the Veteran's 
claims for service connection for a bilateral knee condition, 
bilateral ankle disability, and a right shoulder condition 
because there was no evidence that current disabilities 
existed.   The Veteran did not appeal the decision and it 
became final.  38 C.F.R. §§ 20.302, 20.1103 (2009).  The 
evidence of record at the time of the decision consisted of 
service treatment records.

The evidence received since that denial includes a VA 
examination conducted in September 2004, which diagnosed the 
Veteran with patellofemoral syndrome and opined that the 
pathology is likely related to the same condition during the 
service.  The examiner did not find a diagnosable ankle 
disability at that time.  

Post service treatment records reflect complaints of knee 
pain, ankle pain, and right shoulder pain.  A report from the 
Veteran's physical therapist noted complaints concerning the 
right shoulder and ankles.  It was noted that the Veteran 
underwent surgery for tarsal tunnel syndrome. 

During her Travel Board hearing, the Veteran testified as to 
continuing right shoulder, bilateral knee, and bilateral 
ankle pain. 

Upon consideration of the evidence, and after resolving all 
doubt in the Veteran's favor, the Board finds that the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim, that being evidence of the possible 
existence of current disability.  Such evidence is presumed 
credible solely for the purpose of determining whether new 
and material evidence has been submitted.  Thus, the evidence 
is new and material and the claims for service connection for 
a bilateral knee disability, bilateral ankle disability and a 
right shoulder condition are reopened.  

Bilateral Knee Disability

Turning to the merits of the claim for service connection for 
a bilateral knee disability, the Veteran contends that her 
current bilateral knee disability began during service.  

Service connection may be established through evidence that a 
disability was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic disabilities, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The Veteran's service treatment records contain reports of 
knee pain.  Outpatient treatment notes from early May 1991 
reflect the Veteran's report of a two week history of right 
knee pain.  Later that month, the Veteran reported having 
pain in both knees.  In July 1991, the Veteran was seen on 
several occasions for bilateral knee pain.  The knees 
appeared normal on x-rays.  One clinician noted mild 
symmetric laxity in the knees, and attributed the knee pain 
to that laxity.  Another clinician noted crepitus in the 
right knee, and provided an impression of patellofemoral 
syndrome in that knee.

In January 1992, the Veteran reported a recurrence of 
bilateral knee pain.  The treating practitioner's assessment 
was bilateral chondromalacia patellae.  In May 1993, the 
Veteran reported having right knee pain after running.  In a 
February 1995 medical history, the Veteran reported a history 
of patellofemoral syndrome.  On the Veteran's February 1995 
service separation examination, the examiner did not note any 
current abnormalities of the lower extremities, but did note 
the history of patellofemoral syndrome.

Since service, the Veteran has received VA and private 
treatment for problems with her knees.  In September 1995, 
she submitted a claim for service connection and disability 
compensation for several conditions, including a bilateral 
knee condition.  In 1997, the Veteran sought VA treatment for 
right knee and right shoulder pain.  She reported that 
problems in both joints were long term conditions that had 
recently been exacerbated.  In the knee, the treating 
clinician noted point tenderness right below the patella.  
Right knee x-rays showed normal mineralization, with no 
erosions and no soft tissue abnormality.  The radiologist's 
impression was early degenerative joint disease involving the 
medial joint compartment.


The Veteran has reported that records are not available for 
private primary care that she received after service from 
1995 to 2000.  In November 2005, a private physical therapist 
reported having treated the Veteran in 2000 to 2004 for pain 
and stiffness in several joints, including the knees.  VA 
outpatient treatment notes from August 2003 reflect the 
Veteran's report of pain in several joints, including both 
knees.  She recalled having sprained one knee during service, 
and she indicated that she associated her current knee pain 
with injuries in service.  The treating physician did not 
find any abnormalities of the knees.  A private treatment 
record from October 2003 indicates that the Veteran reported 
having soreness near her knees.

The Veteran had a VA medical examination of her knees and 
ankles in September 2004.  The examining physician reviewed 
the Veteran's service treatment records.  The Veteran 
reported having injured her knees in basic training, and 
having reinjured them at other times during service.  She 
stated that currently she had pain and swelling in both 
knees.  She indicated that the knee symptoms limited the 
duration for which she could stand, walk, jog, or run, and 
made her unable to exercise.  The examining physician found 
that the Veteran had motion from 0 to 130 degrees in each 
knee, with pain at 130 degrees.  Examination of each knee 
revealed tenderness of the entire knee and patella.  
On x-rays, each knee appeared within normal limits.  The 
examiner provided a diagnosis of bilateral patellofemoral 
syndrome.  The examiner noted that the Veteran had reported 
bilateral knee symptoms from service forward.  The examiner 
stated that the disability during service should have 
improved, and noted that there was no objective evidence 
regarding the condition of the Veteran's knees during a 
period of years after service.  The examiner indicated that 
the gap in medical records largely limited information on the 
etiology of the bilateral knee disability to the history 
provided by the Veteran.  Based on the available information, 
the examiner concluded that the bilateral knee condition was 
likely related to the same condition during service.

At the December 2009 Travel Board hearing, the Veteran 
reported that pain in her knees had begun in service in basic 
training.  She described a training exercise that required 
repeatedly hitting the ground hard, knees first.  She stated 
that marching was also hard on her knees, and that she later 
sustained a knee sprain.  She indicated that she had ongoing 
bilateral knee pain, and that she used prescribed medication, 
knee braces, and a cane.  In the statement from Dr. Bush that 
the Veteran submitted, Dr. Bush included bilateral knee 
problems among the Veteran's conditions that he concluded 
were chronic and due to her service.  The Veteran also 
submitted November 2009 written statements from her daughter 
and from a friend.  Each of those writers described her 
observations of the difficulties the Veteran experienced due 
to pain in her knees and other areas.

Medical records document the Veteran's reports of bilateral 
knee pain during and after service.  The service and post-
service medical records include a diagnosis of patellofemoral 
syndrome.  A history of patellofemoral syndrome was noted at 
the time of separation from service.  Although records of 
private treatment in 1995 to 2000 are not available, VA 
treatment records from 1997 reflect a report of knee 
symptoms.  The VA physician who examined the Veteran in 2004 
concluded that it was likely that the current bilateral knee 
condition was related to the same condition during service.  
Resolving any doubt in the Veteran's favor, the Board finds 
that the evidence supports a grant of service connection for 
patellofemoral syndrome.


ORDER

New and material evidence having been received, the claim for 
service connection for a bilateral knee disability is 
reopened.

Entitlement to service connection for bilateral knee 
disability, diagnosed as patellofemoral syndrome, is granted.

New and material evidence having been received, the claim for 
service connection for a bilateral ankle disability is 
reopened.

New and material evidence having been received, the claim for 
service connection for a right shoulder condition is 
reopened.


REMAND

Reopening the claims for service connection for a bilateral 
ankle disability and a right shoulder condition does not end 
the inquiry with respect to those claims.  Rather, the claims 
must be considered on the merits.  The Board finds that 
additional evidence should be sought with respect to these 
claims.  Additional development is also necessary for the 
claims for service connection for hemorrhoids and a neck 
condition.

With regard to the claim for service connection for 
hemorrhoids, the Board notes that a May 1990 medical 
examination of the Veteran for entrance into service did not 
reveal any hemorrhoids or other disorders of the anus or 
rectum.  During service, in May 1991, a treating clinician 
found that the Veteran had hemorrhoids, including a large 
external hemorrhoid and a small internal hemorrhoid.  The 
treatment notes indicate that surgery was considered, but 
those records do not show that surgery was performed.  Later 
in May 1991, a treating clinician indicated that the 
hemorrhoids were resolving.  In July 1991, a clinician again 
noted that the Veteran had hemorrhoids.  Medical records for 
the rest of the Veteran's service do not address the status 
of any hemorrhoids.  No abnormalities of the anus or rectum 
were noted on a February 1995 service separation examination.

The Veteran has reported that from 1995 to 2000 she saw a 
private primary care physician, Dr. Burks.  She indicated 
that Dr. Burks closed his practice in 2000, and that she was 
not able to obtain her treatment records.  She submitted a 
log from a pharmacy, showing that between 1997 and 2000 the 
pharmacy dispensed to her medications prescribed by Dr. 
Burks, including one entry for Betamethasone cream.

In August 2003, when the Veteran began treatment with a 
Women's Wellness Clinic at a VA facility, she reported having 
hemorrhoids.  She indicated that the hemorrhoids had begun 
while she was in service.  She stated that she occasionally 
passed bright red blood through the rectum.  No physical 
examination was conducted at that time.  

During her December 2009 Travel Board hearing, the Veteran 
indicated that hemorrhoid symptoms began during service and 
had continued since.  The Veteran also submitted the 
conclusion portion of a statement from Jerry W. Bush, M.D., 
who reportedly reviewed her records and provided an opinion.  
The submitted portion includes Dr. Bush's opinion that 
several of the Veteran's disorders, including hemorrhoids, 
are chronic and are due to military service.  However, no 
physical examination findings were reported.

While the Veteran was seen in service for hemorrhoids, and 
has reported current complaints of such, there is no medical 
examination documenting physical findings of hemorrhoids at 
any point during the course of the claim.  Thus, the Board 
finds that a VA examination is necessary to adequately 
address the claim.  38 C.F.R. § 3.159(c)(4).

With respect to the other issues, the Board notes that the 
statement that the Veteran submitted from the private 
physician, Dr. Bush, is labelled page 9; and in the statement 
Dr. Bush alludes to additional analysis, "as noted above."  
The submitted page appears to be the last page of a longer 
report.  The opinion addresses the history of several 
disabilities, including the neck, right shoulder, and ankles.  
The remainder of the report may be relevant regarding those 
issues, as well as hemorrhoids, and a complete opinion 
supported by physical examination findings could potentially 
carry more evidentiary weight than an excerpt.  On remand, 
the Veteran should be provided an opportunity to submit the 
entire report.

The Veteran contends that she had neck injuries during 
service that produced neck disability through the present.  
Her service treatment records show that she was seen in 1992 
and 1993 for neck stiffness and pain, attributed to trapezius 
muscle strain.  Records from the time of separation from 
service are silent regarding the neck.  Evidence from a few 
years after service includes complaints of neck pain.  A VA 
physician provided an opinion generally linking the Veteran's 
current disabilities to her service, without specifying the 
disabilities.  A September 2004 VA examination did not 
address the neck condition.  The assembled evidence leaves 
questions as to the nature of any current neck disorder, and 
whether any current disorder constitutes a continuation of 
the muscle strains in service.  Thus, remand for a VA medical 
examination is necessary.  38 C.F.R. § 3.159(c)(4).

The Veteran also received treatment for right shoulder strain 
during service, and she reports having right shoulder pain 
after service.  She reported right shoulder pain during VA 
medical treatment in 1997, but the clinician did not find any 
objective signs of a disorder.  The assembled evidence leaves 
questions as to whether the Veteran has current disability of 
her right shoulder, and if so, whether such current 
disability is a continuation of, or is otherwise attributable 
to, events during service.  This issue will also be remanded 
for a VA medical examination.

Additionally, the evidence leaves questions as to the current 
condition of the Veteran's ankles, and the etiology of any 
current disorder.  On a number of occasions during service, 
the Veteran received treatment for pain in one or both 
ankles.  Treating clinicians provided impressions of 
tendinitis and sprains.  The Veteran included a bilateral 
ankle condition in her 1995 claim for VA disability 
compensation.  In a September 2004 VA medical examination, 
the Veteran reported chronic pain, stiffness, and swelling in 
both ankles, continuing from multiple injuries during 
service.  The examining physician did not find any deformity 
or pathology of the Veteran's ankles.  VA outpatient 
treatment records reflect the Veteran's report that she 
underwent tarsal tunnel release surgery in May 2005.  In VA 
treatment in 2006 and 2007, the Veteran reported ongoing pain 
in both ankles.  On remand, the Veteran should be asked to 
identify sources of post-service treatment, including 
surgery, of her ankles.  Records of that treatment should be 
obtained.  The Veteran should also be afforded a new VA 
medical examination of the ankles, with review of her file.  
The examiner should indicate whether there is current ankle 
disability, and should provide an opinion regarding the 
likely etiology of any current disability.

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  Specifically, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO/AMC 
should provide corrective notice. 

Accordingly, the case is REMANDED for the following action:

1.  Provide corrective VCAA notice which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the Veteran to submit the entire 
report in which Dr. Jerry W. Bush provided 
his opinion regarding the history of her 
disabilities.  (The Veteran previously 
submitted only page 9 of Dr. Bush's 
report).

3.  Ask the Veteran to identify the 
doctors and/or facilities from which she 
has received post-service treatment for 
ankle problems (including surgery), neck 
problems, right shoulder disability, and 
hemorrhoids.  After securing any necessary 
release, obtain records of treatment 
identified by the Veteran, and associate 
such records with the claims file.

4.  Obtain VA treatment records dating 
since April 2007 from the VA Medical 
Center in Atlanta and associated clinics.

5.  Schedule the Veteran for a VA 
orthopedic examination to address the 
nature of any current disabilities of the 
neck, right shoulder, and left and right 
ankles, and to obtain an opinion as to any 
possible relationship between those 
conditions and service.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  A rationale for the opinions 
expressed must be provided.  After 
examining the Veteran and reviewing the 
claims file, the examiner should provide 
findings and opinions as follows:

A. With respect to the neck:  Provide 
a diagnosis for any current disorders 
affecting the Veteran's neck.  For any 
current neck disorder, state an 
opinion as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that the disorder 
is causally related to muscle strains 
or other injury during service.

B. With respect to the right shoulder: 
Indicate whether the Veteran has any 
current disorder or disability of the 
right shoulder.  Provide a diagnosis 
for any such disorder.  For any 
diagnosable right shoulder disorder, 
state an opinion as to whether it is 
at least as likely as not that the 
disorder is causally related to muscle 
strain during service or is otherwise 
related to service.

C. With respect to the left and right 
ankles:  Indicate whether the Veteran 
has any current disorder or disability 
of the left or right ankles.  Provide 
a diagnosis for each current disorder.  
For each current left or right ankle 
disorder, state an opinion as to 
whether it is at least as likely as 
not that the disorder is causally 
related to tendonitis, sprain or other 
injury during service, or is otherwise 
related to service.

6.  Schedule the Veteran for a VA rectum 
examination to address the nature of any 
hemorrhoid disorder and to obtain an 
opinion as to any possible relationship to 
service.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
rationale for the opinions expressed must 
be provided.  

After examining the Veteran and reviewing 
the claims file, the examiner should 
indicate whether the Veteran suffers from 
recurrent hemorrhoids.  The examiner 
should indicate whether any chronic 
hemorrhoid condition had its onset during 
service or is otherwise related to 
service.  

7.  After completion of the above, review 
the expanded record and determine if the 
Veteran's remanded claims can be granted.  
If any claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the remanded matters.  The Veteran has the right to submit 
additional evidence and argument on those matters.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


